Title: Thomas Thompson to the American Commissioners, 20 December 1777
From: Thompson, Thomas
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen:
Lorient Decr. 20th 1777.
This Letter is design’d for the particular purpose of giving my Opinion respecting the Ship Duras which Mr. Berard wrote to you about when I was in Paris.
She is a large old East India Ship in want of very considerable repairs, which I think would be very expensive and after all be an old Ship, not very fit for our use in her present position; If she was cut down as was propos’d I hardly think she would make a good Frigate; her Guns would not be of sufficient heigth from the Water, at most but five feet; she has the Name of a fast sailor. In my opinion it would not be safe to meddle with her until she was overhall’d and fit for the Sea. She is really a cheap Bargain as she now stands. Could she be got to America at any reasonable expence and with dispatch, her Military Stores would be worth more in America, than the Sum they now ask for the Ship. If they would engage to fit her out with dispatch and at a known Sum, I believe she would answer, provided you could put a Cargo of Light Goods in her and send her to Boston in the Month of March. Put every Gun she would carry on both Decks; when out strike the lower Deck Guns into the Hould. Let the rest of her Cargo be Hemp and Yarns ready tarr’d, fitting to lay into any kind of Cordage.
After all I have said I cannot advise you to embark in any of those old Ships without much circumspection and good Information as they are ticklish matters; more especially as they must be left to the management of French Houses. Your most Obedient Servant
Thos. Thompson
NB. The Memo. of Anchors given to Mr. Arthur Lee of 77 cwt. is a mistake as they are much too large for a 74 Gun Ship.
  The Honl Commissioners Benj. Franklin Silas Dean & Arthr. Lee Esqr.
 
Addressed: To / The Honourable / Doct. Benja: Franklin, Silas Deane / & Arthur Lee Esquires. / Commissioners &c. / At / Paris
Notation: L’Orient Decr. 20th 1777 Letter from Cap Thompson
